                  IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

    ROBERT HENNION, JR.,                              No. 4:16-CV-00577

                 Plaintiff,                           (Judge Brann)
          v.

    NANCY BERRYHILL,
    Acting Commissioner of Social                     (Magistrate Judge Arbuckle)
    Security,
              Defendant.



                                        ORDER

                                      May 9, 2019

         This matter is an action for social security benefits which have been denied

by both the Acting Commissioner of Social Security and prior to that, by an

administrative law judge. Plaintiff filed the instant action on April 5, 2016, and it

was jointly assigned to the undersigned and to a magistrate judge. Upon

designation, a magistrate judge may “conduct hearings, including evidentiary

hearings, and . . . submit to a judge of the court proposed findings of fact and

recommendations.”1 Once filed, this report and recommendation is disseminated

to the parties in the case who then have the opportunity to file written objections.2




1
      28 U.S.C. 636(b)(1)(B).
2
      28 U.S.C. 636(b)(1).
       On April 1, 2019, Magistrate Judge William I. Arbuckle, to whom this

matter is jointly assigned, issued a thorough report and recommendation

recommending that I affirm the decision of the Commissioner of Social Security

denying Plaintiff social security benefits.

       Plaintiff filed objections to the report and recommendation on April 15,

2019. When objections are timely filed, the District Court must conduct a de novo

review of those portions of the report to which objections are made.3 Although the

standard of review for objections is de novo, the extent of review lies within the

discretion of the District Court, and the Court may otherwise rely on the

recommendations of the magistrate judge to the extent that it deems proper.4 For

portions of the report and recommendation to which no objection is made, the

Court should, as a matter of good practice, “satisfy itself that there is no clear error

on the face of the record in order to accept the recommendation.”5 Regardless of

whether timely objections are made by a party, the District Court may accept, not

accept, or modify, in whole or in part, the findings or recommendations made by

the magistrate judge.6


3
    28 U.S.C. § 636(b)(1); Brown v. Astrue, 649 F.3d 193, 195 (3d Cir.2011).
4
    Rieder v. Apfel, 115 F.Supp.2d 496, 499 (M.D.Pa. 2000) (citing United States v. Raddatz, 447
    U.S. 667, 676 (1980)).
5
    Fed.R.Civ.P. 72(b), advisory committee notes; see also Univac Dental Co. v. Dentsply Intern.,
    Inc., 702 F.Supp.2d 465, 469 (M.D.Pa.2010) (citing Henderson v. Carlson, 812 F.2d 874, 878
    (3d Cir.1987) (explaining that judges should give some review to every report and
    recommendation)).
6
    28 U.S.C. § 636(b)(1); Local Rule 72.31.
                                               -2-
      Because I write solely for the parties, I will not restate the facts, but will

instead adopt their recitation as set forth by the magistrate judge. I have conducted

a de novo review here and found no error. Plaintiff’s objections here are merely

restatements of her prior arguments that have been previously and correctly

addressed by the magistrate judge. Plaintiff raises two causes of error by the

administrative law judge, both of which are repeats of arguments he made to the

magistrate judge and were exhaustively addressed below. Specifically, the

magistrate judge appropriately addressed the Plaintiff’s allegations that the

administrative law judge failed to incorporate Plaintiff’s physician’s findings in

formulating his residual functional capacity at pages 19, 22-50, and 56-58 of the

report and recommendation. The magistrate judge also correctly addressed the

Plaintiff’s allegations that the administrative law judge dismissed Plaintiff’s

subjective complaints at pages 19, 42-43, and 59-64 of the report and

recommendation.

      AND NOW, IT IS HEREBY ORDERED that:

      1.     Magistrate Judge William I. Arbuckle’s April 1, 2019 Report and

             Recommendation, ECF No. 14, is ADOPTED in full.

      2.     The decision of the Commissioner of Social Security is AFFIRMED.

      3.     Final Judgment is entered in favor of Defendant and against Plaintiff

             pursuant to Fed. R. Civ. P. 58 and sentence four of 42 U.S.C. §

             405(g).
                                          -3-
4.   The Clerk is directed to close the case file.



                                       BY THE COURT:



                                       s/ Matthew W. Brann
                                       Matthew W. Brann
                                       United States District Judge




                                 -4-
